Decree affirmed. The petitioner appeals from a decree denying her petition that she be declared the owner of funds on deposit in several banks in the name of the respondent executors’ testatrix for whom the petitioner had worked as housekeeper for several years preceding the testatrix’s death in October, 1960. The petitioner contends that the bankbooks had been given to her by the testatrix. At the time of the testatrix’s death and for four years prior thereto, the bankbooks were in the possession of the testatrix’s conservator. The judge found that, although there were notations on several of the bankbooks and jackets, some bearing the testatrix’s signature, to the effect that the books were to be considered the property of the petitioner, the testatrix in fact had never made a delivery of and had never intended a gift of the bankbooks to the petitioner. The evidence, reported under G. L. c. 215, § 18, does not show these findings, decisive of the case, to be plainly wrong. Cohan v. Reardon, 313 Mass. 471, 472. Monaghan v. Monaghan, 320 Mass. 367, 369-370. Kobrosky v. Crystal, 332 Mass. 452, 460.